Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

(CLAIM 11) The battery pack of claim 10, wherein the coupler has a locking and unlocking mechanism to lock or unlock the battery pack to or from the handheld scanner.

(CLAIM 19) The battery pack of claim 13, when the battery pack is inserted into the handheld scanner, at least one spring is extended to a rest position allowing the battery pack to stay in a locked position.

Allowable Subject Matter

Claims 5-24 are allowed.

 	The following is a statement of reasons for allowance: 

 	The closest prior art of record Lerner et al. US 2010/0209752 fails to disclose, at least, a battery pack comprising a set of bushes that position a hook inside a shell; the hook rotates around a hinged axis; a button is fleeting mounted on the hook, wherein the button and the hook are coupled together and allow a rotation of the hook and a translational motion of the button. Further, upon a review of the prior art, no valid reason could be found to further modify modified Lerner in order to obtain the structure necessitated by independent Claims 5, 13 & 23 as doing so would render the structure in modified Lerner unsuitable for its intended locking mechanism.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GARY D HARRIS/           Primary Examiner, Art Unit 1727